Citation Nr: 0600569	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a fracture of the right wrist with traumatic arthritis, 
postoperative.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
	

INTRODUCTION

The veteran had active service from June 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In a September 2001 VA medical examination, the doctor noted 
that the veteran had a scar on his right wrist that was 
painful and tender over the palmar radial surface of his 
wrist.  The Board finds that the evidence of record 
reasonably infers that there is a claim for a separate 
disability rating for the veteran's scar.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Akles v. Derwinski, 1 Vet. App. 
118 (1991). VA is obligated to consider all issues reasonably 
inferred by the evidence of record.  The issue is referred to 
the RO for necessary development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The 
veteran's September 2001 VA examination indicates that the 
veteran was a patient at the VA outpatient clinic in 
Tallahassee beginning in September 2000.  There are no 
medical records from the Tallahassee outpatient clinic in the 
veteran's claims folder.  A remand is necessary so that the 
RO can obtain the records from the Tallahassee outpatient 
clinic.  38 U.S.C.A. § 5103, Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

Additionally, the duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The veteran's last VA examination was in September 
2001, more than four years ago.  The Board finds that the 
September 2001 VA examination failed to adequately describe 
functional impairment as required under DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45.  The 
examination discussed pain upon motion and pain upon motion 
during flare-ups, however, it did not address excess 
fatiguability, incoordination, or weakened movement, a 
critical issue in this case.  See also 38 U.S.C.A. § 4.59 
(considerations for evaluating disability from arthritis).  
Due to the amount of time elapsed since the last VA 
examination, and the September 2001 examination's failure to 
address functional impairment as described under DeLuca, the 
Board finds that a remand for a new examination is in order.  

This appeal is REMANDED to the RO via the AMC for the 
following actions:

1.  The RO should obtain the records from 
the outpatient clinic in Tallahassee for 
the period from September 2000 to the 
present.  

2.  The RO should arrange for the veteran 
to have a VA medical examination to 
assess the current severity of the 
service-connected fracture of the right 
wrist with traumatic arthritis, 
postoperative.  It is essential that the 
veteran's claims folder be made available 
for the doctor to review.  The examiner 
is asked to identify and describe any 
current symptomatology of the veteran's 
fracture of the right wrist with 
traumatic arthritis, including any 
functional loss associated with the 
fracture of the right wrist with 
traumatic arthritis, due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  

If there is no evidence of any of the 
above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  The examiner 
should also describe any current 
symptomatology associated with the 
veteran's traumatic arthritis.  

3.  The RO should readjudicate the 
increased rating issue on appeal.  If the 
disposition is unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on his claim.  The 
veteran should be given an opportunity to 
respond to the SSOC.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

